                                           Case 4:19-cv-08148-KAW Document 12 Filed 02/24/20 Page 1 of 3



                                      1    David Y. Choi (SBN# 263917)
                                           dchoi@goldbergsegalla.com
                                      2     GOLDBERG SEGALLA LLP
                                           777 S. Figueroa Street, Suite 2000
                                      3    Los Angeles, CA 90017
                                           (213) 415-7200 (Phone)
                                      4    (213) 415-7299 (Fax)
                                      5    Richard Charnley (SBN# 70430)
                                           rlc@charnleyrian.com
                                      6    Nicole Uhlmann (SBN# 200783)
                                           nwu@charnleyrian.com
                                      7    CHARNLEY RIAN LLP
                                           12121 Wilshire Boulevard
                                      8    Suite 600
                                           Los Angeles, CA 90025-1188
                                      9    (310) 321-4300 (Phone)
                                           (310) 893-0273 (Fax)
                                     10
                                           Attorneys for Defendants
                                     11    RONALD KEVIN STONE and NORTH CAROLINA
                                           DIVISION SONS OF CONFEDERATE VETERANS, INC.
                                     12

                                     13                           IN THE UNITED STATES DISTRICT COURT
777 S. Figueroa Street, Suite 2000




                                     14                             NORTHERN DISTRICT OF CALIFORNIA
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                                            SAN FRANCISCO DIVISION
          213.415.7200




                                     16
                                           THOMAS GREGORY DOUCETTE, an                            Case No. 4:19-cv-08148-KAW
                                     17    individual, and LAW OFFICES OF T. GREG
                                           DOUCETTE, PLLC, a North Carolina                       CONSENT OR DECLINATION
                                     18    professional limited liability company,                TO MAGISTRATE JUDGE
                                                                                                  JURISDICTION
                                     19                                   Plaintiffs,
                                     20
                                                   v.
                                     21
                                           RONALD KEVIN STONE, an individual,
                                     22    NORTH CAROLINA DIVISION SONS OF
                                           CONFEDERATE VETERANS, INC., a North
                                     23    Carolina corporation, and DROPBOX, INC., a
                                           Delaware corporation,
                                     24
                                                                          Defendants.
                                     25
                                          INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
                                     26   are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent or
                                     27   decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

                                     28      ☐ Consent to Magistrate Judge Jurisdiction

                                     30                                                       1
                                                            CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION
                                     31                                                                                    4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 12 Filed 02/24/20 Page 2 of 3



                                      1           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                          United States magistrate judge conduct all further proceedings in this case, including trial and
                                      2   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                      3   United States Court of Appeals for the Ninth Circuit.

                                      4          OR

                                      5      ☒ Decline Magistrate Judge Jurisdiction
                                      6
                                                 In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                      7   magistrate judge conduct all further proceedings in this case and I hereby request that this case be
                                          reassigned to a United States district judge.
                                      8
                                           Dated: February 24, 2020                        /s/     David Y. Choi
                                      9                                                    By:     David Y. Choi
                                     10                                                            Goldberg Segalla LLP
                                                                                                   Attorney for Defendants
                                     11                                                            RONALD KEVIN STONE and NORTH
                                                                                                   CAROLINA DIVISION SONS OF
                                     12                                                            CONFEDERATE VETERANS, INC.

                                     13                                                            I attest, in accordance with Local Rule 5-
                                                                                                   1(i), that concurrence in the filing of this
777 S. Figueroa Street, Suite 2000




                                     14                                                            document has been obtained from each of
                                                                                                   the below signatories.
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16                                                    /s/     Richard Charnley
                                           Dated: February 24, 2020
                                                                                           By:     Richard Charnley
                                     17                                                            Nicole Uhlmann
                                                                                                   Charnley Rian LLP
                                     18                                                            Attorneys for Defendants
                                                                                                   RONALD KEVIN STONE and NORTH
                                     19                                                            CAROLINA DIVISION SONS OF
                                                                                                   CONFEDERATE VETERANS, INC.
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                     30                                                      2
                                                           CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION
                                     31                                                                                   4:19-cv-08148-KAW
                                            Case 4:19-cv-08148-KAW Document 12 Filed 02/24/20 Page 3 of 3



                                      1                                     CERTIFICATE OF SERVICE
                                      2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                      3          I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                          and not a party to the within action; my business address is 777 S. Figueroa St., Suite 2000, Los
                                      4
                                          Angeles, California 90017.
                                      5
                                                 I hereby certify that on the 24th day of February, 2020, I will electronically file the foregoing
                                      6   CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION with the Clerk
                                          of Court using the CM/ECF system, which will then send a electronic notification of such filing
                                      7   (NEF) on the interested parties to this action as follows:
                                      8
                                           Marc J. Randazza (CA SBN 269535)                 Richard Charnley (SBN# 70430)
                                      9    Alex Shepard (CA SBN 29058)                      rlc@charnleyrian.com
                                           Jay M. Wolman (pro hac vice forthcoming)         Nicole Uhlmann (SBN# 200783)
                                     10    RANDAZZA LEGAL GROUP, PLLC                       nwu@charnleyrian.com
                                           2764 Lake Sahara Drive, Suite 109                CHARNLEY RIAN LLP
                                     11    Las Vegas, NV 89117                              12121 Wilshire Boulevard
                                           Telephone: 702-420-2001                          Suite 600
                                     12    Fax: 305-437-7662                                Los Angeles, CA 90025-1188
                                           ecf@randazza.com                                 (310) 321-4300 (Phone)
                                     13                                                     (310) 893-0273 (Fax)
                                           Attorneys For Plaintiffs
                                                                                            CO-COUNSEL
777 S. Figueroa Street, Suite 2000




                                     14
                                           T. GREG DOUCETTE & LAW
                                           OFFICES OF T. GREG DOUCETTE,
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                           PLLC
          213.415.7200




                                     16
                                                 Executed on February 24, 2020 at Los Angeles, California.
                                     17
                                          X      (FEDERAL) I declare under penalty of perjury under the laws of the United States that the
                                     18          above is true and correct.

                                     19
                                     20

                                     21                                                  Robert Mendoza

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                     30                                                        3
                                                            CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION
                                     31                                                                                      4:19-cv-08148-KAW
